AMENDMENT NO. 1

TO EXCHANGE TRANSACTION AGREEMENT

 

This Amendment No. 1 (this “Amendment”) to that certain Exchange Transaction
Agreement (the “Agreement”), dated as of December 29, 2011, by and among Opus
Point Partners, LLC, a Delaware corporation (“Opus”), TG Biologics, Inc. (f/k/a
TG Therapeutics, Inc.), a Delaware corporation (“TG Biologics”) and TG
Therapeutics, Inc. (f/k/a Manhattan Pharmaceuticals, Inc.), a Delaware
corporation (“TG Therapeutics”), is entered into by and among the aforementioned
parties (Opus, TG Biologics and TG Therapeutics, collectively, the “Parties”),
this 2nd day of August 2012. TG Therapeutics agrees to be bound by the terms and
conditions of the Agreement, as amended herein. All capitalized terms not herein
defined shall have the meaning ascribed to them in the Agreement and that
certain Confidential Offering Memorandum, dated December 1, 2011, as amended or
supplemented from time to time, including all attachments, schedules and
exhibits thereto.

 

The Parties hereby agree to the following amendments:

 

1.Section 5.5(a) of the Agreement is hereby stricken in its entirety and
replaced with the following:

 

The Board of Directors of the Company shall be set at six members, and shall not
be increased without the consent of Opus. In addition, at every annual meeting
of the stockholders, or at any special meeting to elect directors, Opus shall
have the right to nominate three of the six members of the Board of Directors of
the Company, until the later of (x) two years from the Closing Date, or (y) the
date on which Opus is less than a beneficial owner of 10% of the Company as
calculated pursuant to the rules and regulations under Section 13 of the
Securities Exchange Act of 1934, as amended.

 

2.All references to “Opus” in the Agreement shall mean Opus and affiliates.

 

3.Section 1.1 of the Agreement is revised to add the following definition:

 

“Affiliate” shall mean any director, member or officer of Opus and any person
who is under the control of, or common control with Opus.

 

Each of the Parties shall execute such further documents and instruments and
take such further actions as may reasonably be requested by any other Party in
order to effect the amendments contemplated herein.

 

Except as set forth herein, the Agreement shall remain in full force and effect.

 

[Signature Page Follows]

 



 

 



 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment, which may be
executed in one or more counterparts, all of which together constituting one and
the same agreement, as of the date first set forth above.

 

TG THERAPEUTICS, INC.

 

 

By: /s/ Michael Weiss       Name: Michael Weiss   Title:   Chief Executive
Officer         TG BIOLOGICS, INC.     By: /s/ Michael Weiss       Name: Michael
Weiss   Title:   Chief Executive Officer         OPUS POINT PARTNERS, LLC    
By: /s/ Michael Weiss       Name: Michael Weiss   Title: Manager

  

 



 

